 



Exhibit 10.1

SECOND AMENDMENT TO SECOND AMENDED
AND RESTATED LOAN AGREEMENT

     THIS SECOND AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AGREEMENT dated
as of May 1, 2005 (this “Amendment”), is between WINTRUST FINANCIAL CORPORATION,
an Illinois corporation (the “Borrower”), and LASALLE BANK NATIONAL ASSOCIATION,
a national banking association (the “Bank”).

RECITALS

     A. The Borrower and the Bank entered into that certain Second Amended and
Restated Loan Agreement dated as of April 30, 2003, as amended by that certain
First Amendment to Second Amended and Restated Loan Agreement dated as of
April 30, 2004 (collectively, the “Agreement”); and

     B. The Borrower desires to extend the maturity date of Note 3 to June 1,
2005.

     NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, the receipt and adequacy of which me hereby
acknowledged, the parties hereto agree as follows:

     1. DEFINITIONS. All capitalized terms used herein without definition shall
have the respective meanings set forth in the Agreement.

     2. AMENDMENTS TO THE AGREEMENT.

          2.1 Amendment to Section 3(d) of the Agreement. Section 3(d) of the
Agreement is hereby amended as of the date hereof by deleting the date “May 1,
2005” and inserting the date “June 1, 2005”.

          2.2 Interest. Notwithstanding anything to the contrary contained in
Section 3 of the Agreement, interest on the Revolving Note shall be due and
payable on June 1, 2005 and interest shall be calculated on the three month
LIBOR Rate in effect on May 1, 2005.

          2.3 Note 3. All references in the Loan Agreement to the Revolving Note
in the form of Exhibit “C” to the Loan Agreement shall be deemed to be
references to the Note 3 in the form of Exhibit “A-1” attached hereto and made a
part hereof.

     3. WARRANTIES. To induce the Bank to enter into this Amendment, the
Borrower warrants that:

          3.1 Authorization. The Borrower is duly authorized to execute and
deliver this Amendment and is and will continue to be duly authorized to borrow
monies under the Agreement, as amended hereby, and to perform its obligations
under the Agreement, as amended hereby.

 



--------------------------------------------------------------------------------



 



          3.2 No. Conflicts. The execution and delivery of this Amendment and
the performance by the Borrower of its obligations under the Agreement as
amended hereby, do not and will not conflict with any provision of law or of the
charter or by-laws of the Borrower or of any agreement binding upon the
Borrower.

          3.3 Validity and Binding Effect. The Agreement, as amended hereby, is
a legal, valid and binding obligation of the Borrower, enforceable against the
Borrower in accordance with its terms, except as enforceability may be limited
by bankruptcy, insolvency or other similar laws of general application affecting
the enforcement of creditors’ rights or by general principles of equity limiting
the availability of equitable remedies.

          3.4 No Default. As of the date hereof, no Event of Default under
Section 9 of the Agreement, as amended by this Amendment or event or condition
which, with the giving of notice or the passage of time, shall constitute an
Event of Default, has occurred or is continuing.

          3.5 Warranties. As of the date hereof, the representations and
warranties in Section 5 of the Agreement are true and correct as though made on
such date, except for such Changes as are specifically permitted under the
Agreement,

4. CONDITIONS PRECEDENT. This Amendment shall become effective as of the date
above first written after receipt by the Bank of the following documents:



  (a)   This Amendment duly executed by the Borrower;     (b)   A $25,000,000
Revolving Note in the form attached hereto as Exhibit A-1 duly executed by the
Borrower; and     (c)   Such other documents and instruments as the Bank
reasonably requests.

5. GENERAL.

          5.1 Law. This Amendment shall be construed in accordance with and
governed by the laws of the State of Illinois.

          5.2 Successors. This Amendment shall be binding upon the Borrower and
the Bank and Their respective successors and assigns, and shall inure to the
benefit of the Borrower and the Bank and their respective successors and
assigns.

          5.3 Confirmation of the Agreement. Except as amended hereby, the
Agreement shall remain in full force and effect and is hereby ratified and
confirmed in all respects.

     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed as of the date first above written.

                      LASALLE BANK NATIONAL       WINTRUST FINANCIAL    
ASSOCIATION       CORPORATION    
 
                   
By:
          By:        

                   
 
                   
Its:
          Its:        

                   

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1

REVOLVING NOTE

$25,000,000   Dated as of May 1, 2005

     FOR VALUE RECEIVED, WINTRUST FINANCIAL CORPORATION, an Illinois corporation
(the “Maker”) promises to pay to the order of LASALLE BANK NATIONAL ASSOCIATION,
a national banking association (the “Bank”) the lesser of the principal sum of
TWENTY FIVE MILLION DOLLARS ($25,000,000), or the aggregate unpaid principal
amount outstanding under the Loan Agreement dated even date herewith (as amended
from time to time, the “Loan Agreement”) between the Bank and the Maker at the
maturity or maturities and in the amount or amounts as stated on the records of
the Bank together with interest (computed on actual days elapsed on the basis of
a 360 day year) on any and all principal amounts outstanding hereunder from time
to time from the date hereof until maturity. Interest shall be payable at the
rates of interest and the times set forth in the Loan Agreement. All unpaid
principal, and accrued interest, if not paid sooner, shall be due and payable in
full on June 1, 2005.

     This Note shall be available for direct advances.

     Principal and interest shall be paid to the Bank at its office at 135 South
LaSalle Street, Chicago, Illinois 60603, or at such other place as the holder of
this Note may designate in writing to the Maker. This Note may be prepaid in
whole or in part as provided for in the Loan Agreement.

     This Note evidences indebtedness incurred under the Second Amended and
Restated Loan Agreement dated as of April 30, 2003, as amended from time to
time, between the Maker and the Bank, to which reference is hereby made for a
statement of the terms and conditions under which the due date of the Note or
any payment thereon may be accelerated. The holder of this Note is entitled to
all of the benefits provided for in the Loan Agreement.

     The Maker agrees that in action or proceeding instituted to collect or
enforce collection of this Note, the amount on the Bank’s records shall be
conclusive and binding evidence, absent demonstrable error, of the unpaid
principal balance of this Note.

     This Note is in replacement and substitution of, but not repayment for, a
Revolving Note of the Borrower dated April 30, 2004 in the principal amount of
$25,000,000 and is in no way intended to constitute a novation therefor.

                  WINTRUST FINANCIAL CORPORATION    
 
           

  By:        

           

  Its:        

           

 